Citation Nr: 1033431	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-39 600	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an increased rating for low back disability, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a rating in excess of 40 percent for low back 
disability on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO in Salt Lake City, Utah, has processed the 
case since that time.  The Veteran testified at a Board 
videoconference hearing from the latter RO in May 2007.  The 
Board remanded this case in October 2007 and February 2009. 

The issue of entitlement to a rating in excess of 40 percent for 
low back disability on an extraschedular basis and entitlement to 
a TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is not productive of 
unfavorable ankylosis of the thoracolumbar spine, of 
incapacitating episodes of intervertebral disc syndrome, or 
separately ratable objective neurologic abnormalities.

2.  There is competent evidence of record that the Veteran's low 
back disability markedly interferes with his employability, which 
warrants referral of his claim to the Director of Compensation 
and Pension for consideration of an extraschedular rating.

3.  There is competent evidence of record that the Veteran's low 
back disability renders him unable to obtain or maintain 
substantially gainful employment, which warrants referral of his 
claim to the Director of Compensation and Pension for 
consideration of an extraschedular award of a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 40 
percent for low back disability have not been met.   38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7. 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2009).

2.  The criteria for referral to the Director of Compensation and 
Pension for consideration of an extraschedular rating for low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321 (2009). 

3.  The criteria for referral to the Director of Compensation and 
Pension for consideration of an extraschedular award of TDIU have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.16(b) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, communications dated in March 2006, October 
2007 and March 2009 provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
including as to the effective date to be assigned an increased 
rating or TDIU in the event his claims were successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
last readjudicated the claims in a March 2010 supplemental 
statement of the case, thereby curing any deficiency in the 
timing of the notices.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals for 
the Federal Circuit reversed the Court's holding in Vazquez, to 
the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  Reviewing the March 2006, October 2007 and 
March 2009 correspondences in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the veteran himself.  38 U.S.C.A. § 5103A.  
The record also reflects that the veteran was afforded 
examinations in April 2006 and November 2006.  The Board has 
reviewed the examination reports, and finds that they are 
adequate for the purpose of fairly adjudicating the claims at 
issue.  Neither the Veteran nor his representative has alleged 
that his lower back disorder has worsened in severity since those 
examinations, and the medical records on file since those 
examinations do not suggest such a worsening.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service connection for low back disability was granted in October 
1978; the disorder was evaluated as 10 percent disabling.  The 
evaluation was increased to 20 percent in a May 2000 rating 
decision.  In July 2000, the evaluation was further increased to 
40 percent disabling.  This evaluation has remained in effect 
since that time.

In March 2006, the Veteran submitted a statement requesting an 
increased rating, as he had recently quit his job because of his 
back disorder.  He explained that he was unable to perform the 
work requirements without pain.

The Veteran attended a VA examination in April 2006.  He reported 
that he had worked in a steel assembly shop from 1974 to 2006, 
but that he quit due to back problems.  He complained of constant 
low back pain with occasional flare ups.   He reported 
experiencing some radiation of the pain, but denied any weakness.  
He denied any bowel or bladder problems.  He denied experiencing 
any incapacitating episodes and indicated that he used no 
assistive devices.  He explained that he did some house and yard 
work, and cared for his own personal needs.  On physical 
examination the Veteran was able to forward flex to 30 degrees 
before the onset of severe pain, and he exhibited motion in other 
excursions as well.  Moderate spasm and mild tenderness were 
present.  The examiner noted that there was no additional 
functional loss present due to pain or other factors.  The 
Veteran's strength was normal, with no atrophy.  His reflexes 
were absent at the ankles and 2+ at the knees.  There were no 
sensory deficits.  A diagnostic study showed the presence of mild 
left lateral curvature of the lumbar spine; degenerative 
retrolisthesis at L1-L2 and L2-L3; and multi-level degenerative 
disc disease with a small disc extrusion at L3-L4 causing right 
lateral recess narrowing.  The examiner concluded that the 
Veteran had documented degenerative disc disease, with no lumbar 
nerve root compromise.  

Private medical records for 2006 show that the Veteran complained 
of daily back pain which radiated to both legs.  He denied bowel 
or bladder impairment, or weakness.  His deep tendon reflexes and 
strength were normal.  He was prescribed an epidural steroid 
injection.

On file are VA treatment records covering the period from 2006 to 
2009.  The records for 2006 show that the Veteran's deep tendon 
reflexes ranged from absent to 1+, but with full strength and a 
normal gait, as well as normal balance, toe walking and heel 
walking.  Sensation was intact.  June 2006 electrodiagnostic 
studies showed evidence of bilateral chronic L5 and S1 
radiculopathy with active denervation in the bilateral S1 
innervated muscles.  Records for 2007 showed that he evidenced 
good range of motion in the back, with tenderness but no spasm.  
Records for 2008 document complaints of radiculopathy extending 
to the left hip.  He reported that he had quit his last job and 
was unable to do his activities of daily living unless he did 
them slowly.  He reported that his legs would become numb and 
tired.  An October 2008 entry noted that he exhibited muscle 
spasm on examination, but with normal deep tendon reflexes, 
strength and sensation.  The physician concluded that the Veteran 
was unemployable.  Records for 2009 continued to document 
complaints of radiating back pain which would cause buckling.  He 
reported that his legs tired easily.  He denied any bowel or 
bladder impairment.  Examination showed that strength in the 
lower extremities ranged from 4/5 to 5/5,  and that he was able 
to stand on his heels and toes with largely normal back motion.  
His deep tendon reflexes ranged from absent to 1+, but with 
intact sensation in the right leg, and somewhat diminished 
sensation in the left leg.

On an August 2006 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the Veteran 
reported that he last worked full time in February 2006 as a 
fitter welder.  He indicated that he had a high school education, 
and was 59 years old.

On file is a statement from the Veteran's last employer dated in 
September 2006.  The statement indicates that he worked from July 
2002 to February 2006, losing about 10 days of time.  His 
occupation was as a structural steel fitter, and the statements 
noted that he quit with the explanation that he could no longer 
do the job.

The Veteran attended a VA fee basis examination in November 2006, 
at which time he complained of neuropathy affecting his lower 
extremities, with tingling, numbness, and weakness.  He indicated 
that he was unable to run or walk.  He reported experiencing 
problems with prolonged sitting.  He denied radiation of his back 
pain, but indicated that the pain increased with activity.  The 
Veteran explained that he was limited in his activities of daily 
living.   Physical examination showed that his posture and gait 
were normal, with no need for an assistive device.  There was no 
spasm, but the Veteran evidenced tenderness.  The Veteran 
evidenced forward flexion to 65 degrees, and extension to 0 
degrees; there was positive motion in the other excursions.  The 
examiner noted that motion was limited by pain, but not by 
repetitive use, fatigue, weakness, lack of endurance or 
incoordination.  The examiner indicated that he could not 
determine additional limitation of motion due to flare ups.  The 
examiner noted that the Veteran did not have radicular symptoms.  
Neurologic evaluation was negative for abnormalities other than 
decreased sensation to light touch in the calves.  Deep tendon 
reflexes were 2+.  The examiner diagnosed the Veteran as having 
peripheral neuropathy in the lower extremities and degenerative 
arthritis of the spine.  As to the peripheral neuropathy, the 
examiner indicated that it was not related to the lower back 
disorder.

In statements on file, the Veteran contends that he experiences 
incapacitating episodes associated with the back disorder, as 
well as pain, paralysis, and incidences of falling.  He maintains 
that he is unable to work in his chosen profession, or to 
accomplish his activities of daily living.  At his May 2007 
hearing, the Veteran testified that he left his last job in 2006 
because of his back disorder, as his job required lifting and 
bending.  He explained that he had worked as a structural steel 
fabricator, and that his back slowed him and made it unsafe to 
work.  He testified that he had lost time from work.  His spouse 
testified that she has had to assume his chores. 

On file are tax forms submitted by the Veteran in May 2007, which 
show that in 2006 he earned about $4,200, whereas in 2005 he had 
earned around $33,000.  He also submitted a copy of his earnings 
recorded by the Social Security Administration (SSA), showing the 
receipt of substantial income from 1993 to 2004.

On file are records from the Social Security Administration 
indicating that the agency has found the Veteran to be disabled 
on account of his back disorder.  Evaluations associated with the 
determination indicate that the Veteran had certain postural 
limitations, and no neurologic deficits.

A June 2007 correspondence from VA's Vocational Rehabilitation 
service informed the Veteran that his disorder made it 
unreasonable to expect the use of the services of the program to 
obtain and retain competitive employment.  VA Vocational 
Rehabilitation records on file show that it was determined the 
Veteran had a serious employment handicap, but that it was not 
reasonably feasible to expect him to succeed in training and 
employment.  The records show he declined an assessment for 
potential independent living needs.

Analysis

A.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected low back disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

The Veteran essentially contends that the current evaluation 
assigned for his lower back disorder does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, including 
employment, by comparing the symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Although the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Board, however, will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along with 
the schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Veteran's low back disorder is currently evaluated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  
Under the general rating formula for rating diseases and injuries 
of the spine, a 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or with 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.   Any associated objective neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be rated separately, under the appropriate 
Code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, and Note 
1.

Alternatively, a 40 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.

The April 2006 and November 2006 examinations show that the 
Veteran's thoracolumbar spine is clearly not ankylosed, let alone 
in an unfavorable position.   The Veteran retains substantiate 
motion in every excursion, with the exception in November 2006 of 
extension.  Given that the Veteran retains motion in flexion, 
rotation and lateral flexion, the lack of extension demonstrated 
in November 2006 clearly does not represent ankylosis.   
Moreover, subsequent VA treatment notes show that he continues to 
demonstrate substantial motion in the thoracolumbar spine.  An 
increased rating based on the general rating formula for 
evaluating disorders of the spine therefore is not warranted.

The Veteran has reported experiencing paralysis, which symptoms 
such as numbness and tingling into his legs.  At times he has 
demonstrated absent to diminished deep tendon reflexes, as well 
as muscle spasm.  An eletrodiagnostic study in June 2006 
suggested the presence of radiculopathy.  The November 2006 
examiner believed he had a neuropathy accounting for the symptoms 
which was unrelated to the back disorder, but the treating 
clinicians appear to believe the opposite.  In any event, the 
record does not show an associated objective neurologic 
abnormality that is separately ratable.  

In this regard, the criteria for paralysis of the sciatic nerve 
specify that a 10 percent rating is warranted for mild incomplete 
paralysis of the nerve.  Higher ratings of 20, 40 and 60 percent 
are warranted for, respectively, moderate, moderately severe, and 
severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2009).  The examinations show, however, that the Veteran 
does not require an assistive device to ambulate, and that he has 
largely normal strength, with no atrophy and with only slightly 
decreased sensation.  The SSA evaluation found no neurologic 
impairment at all.  In the Board's opinion, the Veteran has not 
demonstrated even mild incomplete paralysis of the right or left 
lower extremities.   
Accordingly, a separate rating under Diagnostic Code 8520 or any 
other peripheral nerve code is not warranted.

Moreover, the Veteran has denied any bowel or bladder impairment, 
and neurologic evaluations have otherwise not demonstrated the 
presence of a ratable neurologic disorder.

The Veteran reports that his back disorder is incapacitating on a 
weekly basis.  Notably, however, he does not contend, and the 
record does not show, that he has been prescribed bedrest by a 
physician for any such episodes.  An increased rating based on 
incapacitating episodes is not warranted.

In sum, the evidence does not demonstrate unfavorable ankylosis 
of the thoracic spine, incapacitating episodes of intervertebral 
disc syndrome, or separately ratable neurologic abnormalities.  
An increased schedular evaluation for low back disability 
therefore is denied.  38 C.F.R. § 4.3.

B.  Extraschedular consideration

The Veteran contends that his low back disorder markedly 
interferes with his employability.  The back disorder is his only 
service-connected disability. 

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321. 

The record shows that the Veteran has been unemployed since 
February 2006.  He contends that he quit his last job on account 
of his back disorder.  Clinical treatment records show that in 
October 2008 his treating physician concluded that the Veteran 
was unemployable on account of his low back disability.

The SSA has determined that the Veteran is disabled for its 
purposes on account of the lower back disorder.

Under the circumstances, the Board concludes that the veteran's 
low back disability presents the requisite exceptional or unusual 
disability picture through marked interference with employment 
above and beyond that contemplated by the assignment of a 40 
percent evaluation.  To this extent, the claim is granted.

The Board also notes that the Veteran does not currently meet the 
minimum schedular requirements for the award of a TDIU.  See 
38 C.F.R. § 4.16(a) (requiring, where service connection is in 
effect for only one disability, that the disorder be rated at 
least 60 percent disabling).  Given, however, the evidence 
suggesting that the low back disorder does render the Veteran 
unemployable, the Board concludes that the low back disability 
presents the requisite exceptional or unusual disability picture 
for the TDIU claim as well.  To this extent, that claim is 
granted.

The Board does not have the authority to assign an extraschedular 
disability rating or a TDIU on an extraschedular basis in the 
first instance.  Floyd v. Brown, 9 Vet. App 88 (1996).  In the 
REMAND portion of this decision, the Board will direct the RO to 
refer the matter to the Director of Compensation and Pension for 
consideration of the assignment of an extraschedular rating. 



ORDER

Entitlement to an increased schedular rating for low back 
disability is denied.

The Board having identified plausible evidence in the record that 
the veteran's low back disability is productive of marked 
interference with employment, referral of the claim to the 
Director of Compensation and Pension for consideration of an 
extraschedular rating is granted. 

The Board having identified plausible evidence in the record that 
the veteran's low back disability renders him unable to obtain or 
maintain substantially gainful employment, referral of the claim 
to the Director of Compensation and Pension for consideration of 
an extraschedular award of a TDIU is granted. 



REMAND

As noted previously, the Board is precluded from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) or 38 C.F.R. 
§ 4.16(b) in the first instance.  Rather, the proper course is to 
refer the matter to the Director of Compensation and Pension 
Service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should refer the case to the 
Director of Compensation and Pension for a 
determination as to whether the Veteran is 
entitled to assignment of an extraschedular 
rating for low back disability in 
accordance with the provisions of 38 C.F.R. 
§ 3.321(b), and to assignment of a TDIU in 
accordance with the provisions of 38 C.F.R. 
§ 4.16(b).  The rating board should include 
a full statement of all factors having a 
bearing on the issue.

2.  Thereafter, the RO should undertake any 
other indicated development and 
readjudicate the issues remaining on 
appeal.

3.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


